Mr. Presiding Justice Hoddom delivered the opinion of the court. Abstract of the Decision. 1. Judgment, § 349*—when bond given on interlocutory order granting injunction without notice against collection of judgment is invalid. Where the bond given on an interlocutory order grant- ■ ing, without notice, an injunction, which restrains, among other things, the collection of certain judgments obtained by defendant against complainant, does not provide for the payment of such judgments in the event that the injunction is dissolved, such bond is in violation of Hurd’s Rev. St. ch. 69, sec. 8 (J. & A. If 6168). 2. Judgment, § 349*—who has right to assess damages where interlocutory order granting injunction is reversed on appeal. Where an interlocutory order granting an injunction is reversed on appeal, the assessment of defendant’s damages is for the chancellor and not for the Appellate Court.